Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-14-00057-CV

                                   CITY OF SAN ANTONIO,
                                          Appellant

                                                 v.

                  ALAMO AIRCRAFT SUPPLY, INC., Alamo Aircraft, Ltd.,
                        Wulfe Rentals, Ltd., and Lobo GC, Ltd.,
                                      Appellees

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-08223
                             Honorable Larry Noll, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s order denying the City
of San Antonio’s plea to the jurisdiction is REVERSED. We RENDER JUDGMENT dismissing
Appellees’ suit with prejudice to refiling in district court. We tax costs against appellees Alamo
Aircraft Supply, Inc., Alamo Aircraft, Ltd., Wulfe Rentals, Ltd., and Lobo GC, Ltd. See TEX. R.
APP. P. 43.4.

       SIGNED August 13, 2014.


                                                  _____________________________
                                                  Patricia O. Alvarez, Justice